Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 6


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 6/7/2022.Claims 13-15,19-24 are pending. In response to Amendment, the previous rejection of claims 13 – 24 under 35 U.S.C. 103(a) as being unpatentable over Sachdeva (U.S. Patent Pub. No. 10,169,680 B1) in view of Tanigawa (U.S. Patent Application Pub No. 2019/0026558 A1) are withdrawn.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Grunberger on 8/24/2022.
The application has been amended as follows: 
13. (Currently Amended) A method for object marking in sensor data, the method comprising the following steps: 
detecting a scene in a first state by at least one sensor as an image or image 
sequence; 
associating a first object marking with at least one object contained in a scene in a first data set containing the scene in the first state;
detecting a similar or matching scene in a second state, which is different from the first state, by the at least one sensor; 
and at least partially accepting the first object marking, contained in the first data set, for the object recognized in the second state of the scene as a second object marking in a second data set, 
wherein the acceptance of the first object marking takes place at least partially automatedly by an artificial intelligence (AI) module that includes an artificial neural network that determines matching image areas of the scene in the first and second data sets and provides a pixel-by-pixel match mask as an output.

23. (Currently Amended) A system for object marking in sensor data, comprising: at least one first sensor configured to detect a scene as an image or image 
sequence; and a data processing device configured to: 
associate a first object marking with at least one object contained in the scene in a first data set containing the scene in a first state; 
and at least partially accept the first object marking, contained in the first data set, for the object recognized in a second state of the scene as a second object marking in a second data set, wherein the acceptance of the first object marking takes place at least partially automatedly by an artificial intelligence (AI) module that includes an artificial neural network that determines matching image areas of the scene in the first and second data sets and provides a pixel-by-pixel match mask as an output.
				
				Allowable Subject Matter 
Claims 13-15, and 19-24 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 13, the prior art  Sachdeva teaches a method for object marking in sensor data, the method comprising the following steps: detecting a scene in a first state by at least one sensor (500, Col. 44:36-45; Sachdeva teaches obtaining a first image of an environment in which vehicles operate); associating a first object marking with at least one object contained in a scene in a first data set containing the scene in the first state (505 – 510, Col. 45:37-49; Sachdeva teaches obtaining an indication for a particular label corresponding to an object in the scene); detecting a similar or matching scene in a second state, which is different from the first state, by the at least one sensor (522, 525, Col. 46:46-60; Sachdeva teaches obtaining a second image of the environment from a second perspective); and at least partially accepting the first object information, contained in the first data set, for the object recognized in the second state of the scene as a second object in a second data set (520, Col. 47:7-19; Sachdeva teaches automatically generating a prediction model in the second image based on identified objects in the first scene representation).
	Sachdeva teaches using first image datasets as an input source for a second image view but does explicitly teach correlating object annotation.
	Tanigawa is also in the field of object recognition in a driving environment. Tanigawa teaches detecting objects in multiple states (S201, para. [0055] [0075]; Tanigawa teaches obtaining first and second scene data); and at least partially accepting the first object marking, contained in the first data set, for the object recognized in the second state of the scene as a second object marking in a second data set (106, S215, para. [0068] [0105]; Tanigawa teaches associating the specified scene image with annotation information).
            None teaches:
at least partially accepting the first object marking, contained in the first data set, for the object recognized in the second state of the scene as a second object marking in a second data set, 
wherein the acceptance of the first object marking takes place at least partially automatedly by an artificial intelligence (AI) module that includes an artificial neural network that determines matching image areas of the scene in the first and second data sets and provides a pixel-by-pixel match mask as an output.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 23 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ferstl (US Patent Pub. No. 10,691,943 B1) teaches annotating images based on multi-modal sensor data. 
Buch (US Patent Pub. No. 10,866,588 B2) teaches a system and method for leveraging end-to-end driving models for improving driving task modules. 
Blanco (US Patent Application Pub. No. 2018//0176474 A1) teaches a system and method for displaying objects of interest at an incident scene.

			
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664